DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the cross-shaped" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It appears that this claim should depend from claim 9.  It is being examined in this manner and should be addressed in the following amendment.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breitschmid (EP 2685932).
Breitschmid teaches an oral care implement comprising a head having a longitudinal length extension extending between a proximal end and a distal end.  There is an outer rim and an inner portion.  The head has two types of cleaning elements, a first type (6) and a second type (3-5).  The first type is arranged at an inner portion of the head and the second type is arranged at an outer rim surrounding the first type.  The first type is made of a plurality of filaments arranged substantially parallel to one another, each tuft of the first type having a substantially rectangular or oval elongated cross sectional shape having a longer length extension and a shorter width extension perpendicular to the longer length extension, wherein the longer length extension is 2.5mm and the shorter width extension is 1mm.  Further, the longer length extension defines an angle of about 25-60 degrees with respect to the longitudinal length extension of the head.  While the angle is not specifically stated in the reference, it is clear that the angle is within that range from the drawings.  It appears to be right around 
    PNG
    media_image1.png
    395
    779
    media_image1.png
    Greyscale

Breitschmid teaches all the essential elements of the claimed invention however fails to teach that the longer length extension is about 4mm-8mm or that the shorter width extension is about 1.5mm to 2.5mm.  The claim language includes the term “about” which could  be interpreted to mean that Breitschmid does teach lengths that are “about” what is claimed.  However, as an alternative, it is clear that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Breitschmid so that the length extension is 4mm-8mm and the width extension is 1.5mm-2.5mm since the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device.  A device having the claimed relative dimensions would not perform differently than the prior art device and therefore the claimed device is not patentable.  
With regards to claim 2, as stated above, the angle appears to fall right around 45 degrees. 
With regards to claim 3, the head comprises three tufts of the first type (there are 4).
With regards to claim 4, the head comprises four tufts of the first type.
With regards to claim 5, the second type of filaments have a circular cross section with a diameter of 1.5mm to 2mm (the specification states that the diameter of tufts 3 is 1.5mm).
.
Claim 6-7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breitschmid (‘932) in view of Nelson (USPN 20180055206).
Breitschmid teaches all the essential elements of the claimed invention including that the first and second filaments are different lengths (claim 7) (figure 1) however fail to teach tapered filaments (claim 6 and 17).  Nelson teaches a toothbrush filament with a tapered tip (figure 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Breitschmid so that the filaments are tapered as taught by Nelson so that there was enhanced tooth surface cleaning performance (paragraph 0016).
Claims 8-16, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breitschmid (‘932) and Nelson (‘206), further in view of Alinski (PGPub 20190104835).
Breitschmid and Nelson teach all the essential elements of the claimed invention however fail to teach that the filaments have a cross shaped cross sectional area with four projections and four channels arranged in an alternating manner.  The references also fail to teach various details with regards to the filaments.  Alinski teaches filament with a cross shaped cross section area (figure 3c) having four projections and four channels (figure 2) (claim 8). The filaments have a cross shaped cross sectional area having a packing factor of 40-55% (paragraph 0032) (claim 10).  The tufts have a packing factor of 45-50% (paragraph 0032) (claim 11).  The channel has a concave curvature formed by neighboring projections having a radius from 0.025mm-0.10mm, a radius from 0.03mm to about 0.08mm and a radius of from about 0.04mm to about 0.06mm (paragraph 0038) (claim 12).  The filaments have an outer diameter from the range of 0.15mm to 0.40mm, a diameter from about 0.19mm to about 0.38mm, a diameter from about 0.22mm to about 0.35mm, and a diameter of from about 0.24mm to about 0.31mm (paragraph 0044) (claim 13).  The ratio of the outer diameter to the 
With regards to claim 9, it would have been obvious to modify only element 5 of Breitschmid’s filament groups with a cross shaped cross section to allow for alternating circular and cross shaped filaments.  This would create a brush that would provide an efficient cleaning device to remove various types of plague and film from a user’s teeth.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAY LYNN KARLS whose telephone number is (571)272-1268. The examiner can normally be reached M-Th (6am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAY KARLS/               Primary Examiner, Art Unit 3723